                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JOHN DYLAN BARR, #S16307,                           )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )        Case No. 19-cv-00958-JPG
                                                     )
 ST. CLAIR COUNTY SHERIFF DEPT.,                     )
 JOHN DOE 1,                                         )
 JOHN DOE 2,                                         )
 JOHN DOE 3,                                         )
 and JOHN DOE 4,                                     )
                                                     )
                Defendants.                          )

                                 MEMORANDUM & ORDER

GILBERT, District Judge:

       Plaintiff John Dylan Barr, an inmate of the Illinois Department of Corrections (“IDOC”)

who is currently incarcerated at Jacksonville Correctional Center, brings this civil rights action

pursuant to 42 U.S.C. § 1983 for constitutional deprivations that occurred during his arrest by four

unknown officers (John Doe 1-4) from St. Clair County Sheriff’s Department in St. Louis,

Missouri. (Doc. 1, pp. 1-12). He seeks monetary relief. (Id. at p. 9).

       The Complaint is now before the Court for preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen prisoner Complaints and filter out non-meritorious claims.

28 U.S.C. § 1915A(a). Any portion of a complaint that is legally frivolous or malicious, fails to

state a claim for relief, or requests money damages from an immune defendant must be dismissed.

28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally construed. Rodriguez

v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).




                                                 1
                                              The Complaint

          In the Complaint, Plaintiff makes the following allegations: On or around February 9, 2018,

Plaintiff was stopped and arrested by four unknown officers (John Doe 1-4) from St. Clair County

Sheriff’s Department as he walked out of St. Louis University Hospital in St. Louis, Missouri.

(Doc. 1, pp. 7-8). He exited the hospital “of [his] own free will.” (Id. at p. 7). Even so, the officers

(John Doe 1-4) forced him down at gunpoint and shot him with their taser guns. (Id.). After

handcuffing him, the officers placed Plaintiff into a white Lexus and transported him to St. Clair

County Jail as one officer beat him in the face. (Id.).

          At St. Clair County Jail, Plaintiff complained about numerous violations of his rights that

occurred in connection with his arrest. (Id.). Officer Sims1 and other unnamed booking officers

informed Officers Doe 1-4 that they could not legally book Plaintiff into the facility. (Id.).

Approximately three hours later, Plaintiff was transferred to St. Louis City Jail and forced to sign

an unidentified “paper” that resulted in his detention there. (Id.). Plaintiff’s mugshot allegedly

depicts facial injuries he received during his arrest. (Id.). In the weeks that followed, Plaintiff

suffered from untreated physical pain, post-traumatic stress disorder, loss of companionship, and

loss of enjoyment of life. (Id. at pp. 7-8).

          Based on the allegations, the Court finds it convenient to organize the pro se Complaint

into the following enumerated Counts:

          Count 1:         Fourth Amendment claim against Defendants for the unlawful arrest of
                           Plaintiff on or around February 9, 2018.

          Count 2:         Fourth Amendment claim against Defendants for the unlawful use of force
                           against Plaintiff during his arrest on or around February 9, 2018.

          Count 3:         Fourth Amendment claim against Defendants for denying Plaintiff adequate
                           medical care and/or mental health treatment for the injuries he sustained
                           during his arrest on or around February 9, 2018.
1
    Plaintiff does not name Officer Sims as a defendant or bring any claims against him or her.

                                                       2
The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any claim that is mentioned in the

Complaint but not addressed herein is considered dismissed without prejudice as

inadequately pled under Twombly.2

                                         Preliminary Dismissal

                                 St. Clair County Sheriff Department

          The St. Clair County Sheriff Department is not a “person” subject to suit under 42 U.S.C.

§ 1983. Plaintiff’s designation of this defendant may represent an attempt to hold a municipality

liable for his injuries. See Monell v. Dep’t of Soc. Servs. of New York, 436 U.S. 658, 690, 694

(1978). However, municipal liability under § 1983 arises from the execution of a government

policy or custom that causes a constitutional injury. Id. Plaintiff points to no such policy or

custom. Therefore, all claims against this defendant will be dismissed without prejudice.

                                                Discussion

                                                 Count 1

          In order to bring a Fourth Amendment claim based on an unlawful arrest, a plaintiff must

show that he was arrested without probable cause. Gonzalez v. City of Elgin, 578 F.3d 526, 538

(7th Cir. 2009). An officer has probable cause for an arrest, if the “facts and circumstances within

the officer’s knowledge . . . are sufficient to warrant a prudent person, or one of reasonable caution,

in believing . . . that the suspect has committed, is committing, or is about to commit an offense.”

Gonzalez, 578 F.3d at 537 (quoting Michigan v. DeFillippo, 443 U.S. 31, 37 (1979)). Plaintiff

alleges that he was arrested while exiting St. Louis University Hospital “of [his] own free will.”




2
    See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                     3
(Doc. 1, p. 7). At the time, he was “not in police custody.” (Id.). Given these allegations, Count 1

shall receive further review against Officers Doe 1-4.

                                             Count 2

       All claims that law enforcement have used excessive force during a stop, arrest, or other

seizure of a free citizen are analyzed under the Fourth Amendment’s reasonableness standard.

Dockery v. Blackburn, 911 F.3d 458, 464 (7th Cir. 2018) (citing Graham v. Connor, 490 U.S. 386,

395-97 (1989)). Whether the use of force is reasonable turns on the totality of the circumstances

viewed from the standpoint of a “reasonable officer on the scene.” Id. See also Richman v.

Sheahan, 512 F.3d 876, 885 (7th Cir. 2008). Plaintiff complains that Officers Doe 1-4 used

excessive force against him when they pushed him to the ground, shot him with a taser, and beat

him on February 9, 2018. The circumstances described in the Complaint support a Fourth

Amendment claim against Officers Doe 1-4 at screening.

                                             Count 3

       The objectively unreasonable denial of medical care by an officer or jailer supports a Fourth

Amendment claim brought by an arrestee. Currie v. Chhabra, 728 F.3d 626, 629-30 (7th Cir.

2013) (citing Villanova v. Abrams, 972 F.2d 792, 797 (7th Cir. 1992)). Like all other Section 1983

claims, this claim hinges on personal liability and is predicated upon fault. Pepper v. Village of

Oak Park, 430 F.3d 809, 810 (7th Cir. 2005). An individual defendant will not be liable unless he

or she “caused or participated” in a constitutional deprivation. Id. Plaintiff alleges that facial

injuries were evident in a mugshot taken at St. Louis City Jail and caused him pain for several

weeks after his arrest. He does not allege that his injuries were obvious to Officers Doe 1-4, and

he discloses no efforts to notify the defendants of his need for medical or mental health treatment.

Without more, the Court cannot determine whether any of the named defendants responded to



                                                 4
known injuries in an objectively unreasonable manner. Count 3 shall be dismissed without

prejudice for failure to state a claim against any of the defendants at screening.

                             Identification of Unknown Defendants

       Plaintiff shall be allowed to proceed with Counts 1 and 2 against Officers John Doe 1-4.

However, these defendants must be identified with particularity before service of the Complaint

can be made on them. The plaintiff will have the opportunity to engage in limited discovery to

ascertain the identity of these defendants. Rodriguez, 577 F.3d at 832. In this case, the Sheriff of

St. Clair County Sheriff’s Department will be added as a defendant, in his or her official capacity

only, and shall be responsible for responding to discovery aimed at identifying the unknown

defendants. Once their names are discovered, Plaintiff must file a motion to substitute each newly-

identified defendant in place of the generic designations in the caption and Complaint.

                                         Pending Motion

       Plaintiff’s Motion for Attorney Representation (Doc. 3) is DENIED without prejudice.

See Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) (articulating factors district court must

consider when presented with request for counsel by indigent litigant). He has demonstrated

insufficient efforts to locate counsel on his own. Plaintiff lists the names of seven attorneys he

contacted but produces no copies of letters he sent to or received from them. Plaintiff also appears

competent to represent himself in this matter. Two straightforward claims survive preliminary

review. Based on the allegations, the claims are not overly complicated. Plaintiff also identifies

no impediments to pro se litigation of this matter. Should his situation change, Plaintiff may renew

this request by filing a new motion.

                                            Disposition

       IT IS ORDERED that COUNTS 1 and 2 will receive further review against OFFICERS

JOHN DOE 1, 2, 3, and 4. Pursuant to Administrative Order No. 244, Defendants John Doe
                                                  5
1, 2, 3, and 4 need only respond to the issues stated in this Merits Review Order.

       IT IS ORDERED that COUNT 3 is DISMISSED without prejudice for failure to state a

claim for relief against these defendants. Further, all claims against Defendant ST. CLAIR

COUNTY SHERIFF DEPARTMENT are DISMISSED without prejudice for the same reason,

and the Clerk is DIRECTED to TERMINATE this party as a defendant in CM/ECF.

       The Clerk is DIRECTED to add Defendant Sheriff of St. Clair County Sheriff

Department, in his or her official capacity only, to the docket for the purposes of identifying John

Doe 1, 2, 3, and 4 with particularity. As the sheriff is in the case solely for discovery purposes,

he or she need not respond to the Complaint. The sheriff only needs to enter his or her

appearance and will receive further instruction on discovery at a later date.

       The Clerk of Court shall prepare for Defendants JOHN DOE 1, 2, 3, and 4 (once

identified) and St. Clair County Sheriff: (1) Form 5 (Notice of a Lawsuit and Request to Waive

Service of a Summons), and (2) Form 6 (Waiver of Service of Summons).                 The Clerk is

DIRECTED to mail these forms, a copy of the Complaint, and this Memorandum and Order to

each defendant’s place of employment as identified by Plaintiff. If a defendant fails to sign and

return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the

forms were sent, the Clerk shall take appropriate steps to effect formal service on that defendant,

and the Court will require that defendant to pay the full costs of formal service, to the extent

authorized by the Federal Rules of Civil Procedure.

       If a defendant can no longer can be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with that defendant’s current work address, or, if not known, his

or her last-known address. This information shall be used only for sending the forms as directed

above or for formally effecting service. Any documentation of the address shall be retained only



                                                 6
by the Clerk. Address information shall not be maintained in the court file or disclosed by the

Clerk.

         Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

         If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, even though his

application to proceed in forma pauperis was granted. See 28 U.S.C. § 1915(f)(2)(A).

         Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

         IT IS SO ORDERED.

         DATED: 11/21/2019
                                                     s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge




                                                 7
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 8
